In re Kaye, Alan Dr. et al.; Mansour, Reem Dr.; University Healthcare System L.L.C. d/b/a/; Tulane University Hospital and Clinic; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 99-12069; to the Court of Appeal, Fourth Circuit, No.2000-C-0047
Granted. Judgment of the trial court denying relators’ exception of no cause of action is reversed for the reasons assigned in the dissenting opinion of Judge Lan-drieu.
CALOGERO, C.J., not on panel.